Filed 3/1/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 37







Dennis Merle Snyder, 		Appellee



v.



Director, North Dakota Department of Transportation, 		Appellant







No. 20160321







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



REVERSED.



Per Curiam.



Michael R. Hoffman, P.O. Box 1056, Bismarck, N.D. 58502-1056, for appellee.



Douglas B. Anderson, Office of Attorney General, 500 North Ninth Street, Bismarck, N.D. 58501-4509, for appellant.

Snyder v. Director, N.D. Dep’t of Transportation

No. 20160321



Per Curiam.

[¶1]	The Department of Transportation appealed from a district court judgment reversing the Department’s decision suspending Dennis Snyder’s driving privileges for 365 days.  Snyder appealed the Department’s decision to the district court, arguing his consent to the warrantless blood test was not voluntary and he was coerced by the implied consent advisory and the threat of criminal prosecution for refusal to submit to testing.  The district court reversed the Department’s decision, citing 
Birchfield v. North Dakota
, 136 S.Ct. 2160 (2016).  The Department argues the results of the warrantless blood test should not be excluded and the district court’s decision should be reversed.  We summarily reverse the judgment under N.D.R.App.P. 35.1(b) and 
Beylund v. Levi
, 2017 ND 30, and reinstate the suspension of Snyder’s driving privileges.

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers